Citation Nr: 1701318	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  09-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for bilateral vitreous floaters.

4.  Entitlement to service connection for a left eye disorder (other than bilateral vitreous floaters).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. N. Poulson


INTRODUCTION

The Veteran served on active duty from January 2001 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2010, the Veteran testified at a hearing before the undersigned.  A transcript is of record.  

In September 2011, the Board remanded the claims for additional development.  

In March 2015, the Board denied service connection for hypertension and pes planus.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an April 2016 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated and remanded for compliance with instructions in the JMR.

The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral vitreous floaters originated during his active military service.

CONCLUSION OF LAW

Service connection is warranted for the Veteran's bilateral vitreous floaters.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the issue on appeal, the Board need not address whether VA has satisfied its duties to notify and assist, as any error in notice or assistance is rendered harmless by the full grant of benefits sought on appeal.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In his May 2007 application for compensation, the Veteran listed spots on left eye
as a disability for which he was claiming service connection.  In his June 2009 substantive appeal and during the Board hearing, the Veteran noted that while cleaning an aircraft with an acid solution, the bottle blew off of the jet and acid solution went into his left eye.  He also noted an accident in which an improperly installed bomb rack spring popped out and cut his left eye.  On both occasions, he was not asked if he needed medical attention and did not seek it.

Eye problems were not noted in the STRs or on the June 2005 report of medical
assessment for separation.  However, the Veteran's testimony as to his in-service left eye injuries is competent, credible, and consistent with the circumstances of his service.  A March 2009 private treatment note indicated that the Veteran had blurry vision in his left eye and had floaters in his left eye for years.  The note reflects the Veteran's report that chemicals had gotten into his eye during service, but that he did not receive treatment.  The private physician implied that the floaters were causing blurry vision in the left eye.  On the November 2011 VA eye examination, the examiner found that both eyes were in good health, that the Veteran had vitreal degeneration that was causing floaters, and that the floaters were at least as likely as not related to service.  The examiner also indicated that the floaters due to vitreal degeneration were not affecting the Veteran's vision.  However, he did not explain the reasons for his conclusion that the floaters were related to service.  Similarly, the April 2015 VA examiner found that the Veteran's bilateral vitreous floaters were "at least as likely as not" related to service.  He noted that the Veteran reported having first noticed floaters in 2003 after in-service "injuries" and that they had progressively worsened since.  He indicated that the Veteran's blurred vision was caused by a developmental refractive error.

Here, the competent evidence shows that the Veteran first experienced floaters during active service, and the November 2011 and April 2015 VA eye examinations indicate that his current bilateral vitreous floaters originated during active service.  No competent medical evidence is of record which refutes such a finding.  Moreover, the competent medical evidence does not show that this condition is the type of congenital or developmental defect, or refractive error of the eye, which does not constitute a disease or injury under 38 C.F.R. § 3.303 (c).  The Board acknowledges that the November 2011 and April 2015 examinations indicate that these floaters have not caused any visual field defect.  However, this goes to the separate issue of severity of the condition, and not the question of whether it originated during active service.  

Based on the foregoing, the Board finds that the record supports a grant of service connection for bilateral vitreous floaters.


ORDER


 Entitlement to service connection for bilateral vitreous floaters is granted.


REMAND

With respect to the pes planus claim, the Board finds that a remand is required in order to comply with the terms of the JMR.  Specifically, the Court found that the October 2011 VA feet examination is inadequate because it is unclear whether the examiner considered that the Veteran's pes planus condition preexisted service.  The JMR therefore directs the Board to obtain an addendum opinion discussing whether the Veteran's pre-existing pes planus was aggravated in service or whether any increase in the condition was due to the natural progression of the preexisting condition.  

Similarly, the Board finds that the hypertension claim must also be remanded in order to comply with the terms of the JMR.  Specifically, the Court found that the October 2011 VA hypertension examination failed to comply with the September 2011 Remand because the examiner did not provide an opinion on whether the Veteran's current hypertension is a result of his active service.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  Additionally, the Court stated that the October 2011 VA opinion does not address whether the Veteran's in-service high blood pressure readings were prodromal symptoms of his current hypertension.  The JMR therefore directs the Board to obtain an addendum opinion discussing whether consider whether the Veteran's current hypertension is at least as likely as not related to his service, and whether in-service high blood pressure readings were prodromal symptoms of his current hypertension.

Finally, an addendum opinion is required to determine whether the Veteran has a left eye disorder (other than vitreous floaters) that is related to service.  In the March 2015 remand, the Board directed that a VA examination be conducted to determine the nature and etiology of the Veteran's currently diagnosed eye disabilities.  Unfortunately, the April 2015 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner noted that the Veteran has pinguecula in each eye, but did not provide an opinion as to whether this disorder is related to the Veteran's service, to include the various eye symptoms he experienced in service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the etiology of the currently diagnosed pes planus.  The claims file and a copy of this remand must be provided to the examiner for review.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should address the following:

(a) Was the pre-existing pes planus aggravated (permanently worsened beyond its natural progression) by the Veteran's service?

(b) If not, opine as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that the currently diagnosed pes planus is etiologically related to the Veteran's active service.

The examiner should address the January 4, 2001 enlistment examination and service treatment records dated in February 2001 and June 2005, as well as the Veteran's November 2010 testimony.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

2.	Schedule the Veteran for an appropriate VA examination to determine the etiology of the currently diagnosed hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should address whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current hypertension had its clinical onset in service, had its clinical onset in the year immediately following service, is related to the Veteran's elevated blood pressure readings in service, or is otherwise the result of a disease or injury in service.

The examiner should acknowledge and comment on instances of elevated blood pressure readings in the Veteran's service treatment records (including the readings dated July 29, 2003) and instances of elevated blood pressure readings in the years since service.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.	Return the claims file to the VA examiner who conducted the April 2015 VA eye examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  The examiner should determine whether it is at least as likely as not, i.e., a 50 percent or greater probability, that the currently diagnosed pinguecula had its onset in service or is otherwise related to service, to include the injuries the Veteran has described.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.	Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


